IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON


STATE OF WASHINGTON,                        )         No. 83434-7-I
                                            )
                   Respondent,              )         DIVISION ONE
                                            )
            v.                              )         PUBLISHED OPINION
                                            )
ERIC BARNETT,                               )
                                            )
                   Appellant                )
                                            )

      ANDRUS, A.C.J. — Eric Barnett appeals the duration of his prison sentence

imposed after a jury convicted him of second degree assault with a firearm, first

degree unlawful possession of a firearm, and possession of a stolen firearm. He

argues the trial violated RCW 9.94A.533(3)(f) when it imposed a 36-month firearm

enhancement to run consecutively to the sentences he received for the firearms

offenses. We disagree and affirm.

                                        FACTS

      On April 5, 2019, Barnett assaulted his friend, Dylan Hjelm, with a stolen

.22 caliber revolver. The State charged Barnett with second degree assault with

a firearm enhancement, possession of a stolen firearm, and because he had a

prior serious felony conviction, first degree unlawful possession of a firearm. The

jury found Barnett guilty as charged.
No. 83434-7-I/2


          The trial court imposed a high end standard range sentence of 57 months

for the second degree assault conviction and a high end standard range sentence

of 43 months for each of the two firearm offenses. The court ordered that the

firearm offense sentences be served concurrently to the second degree assault

sentence but, pursuant to RCW 9.94A.589(1)(c), 1 ordered that they be served

consecutively as to each other, for a period of confinement of 86 months. The

court also ordered that the 36-month firearm enhancement, imposed under RCW

9.94A.533(3)(b) as a result of the assault conviction, run consecutive to Barnett’s

total period of confinement, resulting in a total sentence of 122 months. Barnett

appeals the duration of his sentence.

                                             ANALYSIS

          Barnett argues that the trial court violated RCW 9.94A.533(3)(f) when it

ordered the firearm enhancement to run consecutive to the firearm possession

offenses. We disagree.

          We review issues of statutory interpretation de novo. State v. Dennis, 191

Wn.2d 169, 172, 421 P.3d 944 (2018). The purpose of statutory interpretation is

to give effect to the intent of the legislature. State v. Sweany, 174 Wn.2d 909, 914,

281 P.3d 305 (2012). To derive legislative intent, we look to the “plain language



1   RCW 9.94A.589(1)(c) provides

          If an offender is convicted under RCW 9.41.040 for unlawful possession of a
          firearm in the first or second degree and for the felony crimes of theft of a firearm
          or possession of a stolen firearm, or both, the standard sentence range for each
          of these current offenses shall be determined by using all other current and prior
          convictions, except other current convictions for the felony crimes listed in this
          subjection (1)(c), as if they were prior convictions. The offender shall serve
          consecutive sentences for each conviction of the felony crimes listed in this
          subjection (1)(c), and for each firearm unlawfully possessed.

                                                 -2-
No. 83434-7-I/3


enacted by the legislature, considering the text of the provision in question, the

context of the statute in which the provision is found, related provisions, and the

statutory scheme as a whole.” State v. Evans, 177 Wn.2d 186, 192, 298 P.3d 724

(2013). If the statute's meaning is unambiguous, our inquiry ends. State v.

Armendariz, 160 Wn.2d 106, 110, 156 P.3d 201 (2007).

        We conclude RCW 9.94A.533(3)2 is unambiguous. It provides in pertinent

part:

                (3) The following additional times shall be added to the
        standard sentence range for felony crimes committed after July 23,
        1995, if the offender or an accomplice was armed with a firearm as
        defined in RCW 9.41.010 and the offender is being sentenced for
        one of the crimes listed in this subsection as eligible for any firearm
        enhancements based on the classification of the completed felony
        crime. If the offender is being sentenced for more than one offense,
        the firearm enhancement or enhancements must be added to the
        total period of confinement for all offenses, regardless of which
        underlying offense is subject to a firearm enhancement. . . . :

                ....
                (b) Three years for any felony defined under any law as a
        class B felony or with a statutory maximum sentence of ten years, or
        both, and not covered under (f) of this subsection;
                ....
                (e) Notwithstanding any other provision of law, all firearm
        enhancements under this section are mandatory, shall be served in
        total confinement, and shall run consecutively to all other sentencing
        provisions, including other firearm or deadly weapon enhancements,
        for all offenses sentenced under this chapter. . . .

                (f) The firearm enhancements in this section shall apply to all
        felony crimes except the following: Possession of a machine gun or
        bump-fire stock, possessing a stolen firearm, drive-by shooting, theft
        of a firearm, unlawful possession of a firearm in the first and second
        degree, and use of a machine gun or bump-fire stock in a felony . . .
        (Emphasis added.)


2RCW 9.94A.533 was amended in 2020. LAWS OF 2020, ch. 330, § 1. These amendments do
not impact the analysis here. Any reference to the statute in this opinion is to the version in effect
at the time.

                                                -3-
No. 83434-7-I/4


       Barnett contends that RCW 9.94A.533(3) and (3)(f) conflict, requiring us to

harmonize these provisions in his favor to preserve the legislative intent and avoid

unjust results. We see no conflict. RCW 9.94A.533(3)(f) merely lists crimes which

are exempt from the firearm enhancement. This subsection is silent on how

firearm enhancements should be served when an offender has multiple

convictions, some eligible for an enhancement and some not. RCW 9.94A.533(3),

by contrast, explicitly states how courts should calculate the total period of

confinement in such a situation.      Because these provisions address different

operations of the statute, they are not in conflict.

       Barnett argues that RCW 9.94A.533(f) is evidence that the legislature did

not intend for any firearm enhancement to run consecutively to a sentence for a

firearm offense. But this argument would require us to add words not present in

the statute. The plain language of RCW 9.94A.533(3) specifies that if any firearm

enhancement is imposed for an eligible crime, it must be added “to the total period

of confinement for all offenses.” (emphasis added). It does not say that the firearm

enhancement is to be added to the total period of confinement for all “eligible

offenses.” Our interpretation is consistent with RCW 9.94A.533(3)(e) which states

that firearms enhancements “shall run consecutively to all other sentencing

provisions.”   Again, the legislature did not choose to run the enhancement

consecutively only to “all other sentencing provisions, except those relating to

firearm offenses.” When we interpret statutes, we will not “add words where the

legislature has chosen not to include them.” Rest. Dev., Inc. v. Canawill, Inc., 150

Wn.2d 674, 682, 80 P.3d 598 (2003).



                                         -4-
No. 83434-7-I/5


      Barnett’s total period of confinement was 86 months. Thus, the trial court

correctly added the 36-month firearm enhancement to his 86-month sentence.

      We affirm.




WE CONCUR:




                                     -5-